DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 9/20/19 has been entered in full. Claims 5, 6 and 35 are amended. Claims 1-36 are pending in the instant application.

Note on Claim Interpretation
Claim 10 depends from claim 1 and limits "the LRP5 depleting agent", but claim 1 does not recite an LRP5 depleting agent. For purposes of restriction, claim 10 has been interpreted as depending from claim 7, the first claim reciting an LRP5 depleting agent.
Claim 22 is drawn to a pharmaceutical composition of claim 11, but claim 11 is drawn to a method. For purposes of restriction, claim 22 and claims 23 and 24 depending therefrom has been interpreted as depending from claim 17, the first claim reciting a pharmaceutical composition.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 5 and 6, in so far as drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is an anti-DKK2 antibody.

Group II, claims 5, 8, 11 and 25-34, in so far as drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is an anti-LRP5 antibody.

Group III, claims 5 and 8, in so far as drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is a nucleic acid, including an siRNA, ribozyme, antisense molecule,  oligonucleotide aptamer, or CRISPR/Cas9 editing system.

Group IV, claims 5 and 8, in so far as drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is a peptide, including a peptide aptamer or peptidomimetic.



Group VI, claims 20 and 21, in so far as drawn to a pharmaceutical composition comprising an LRP5 depleting agent, wherein the agent is an anti-LRP5 antibody.

Group VII, claim 20, in so far as drawn to a pharmaceutical composition comprising an LRP5 depleting agent, wherein the agent is a nucleic acid, including an siRNA, ribozyme, antisense molecule, oligonucleotide aptamer, or CRISPR/Cas9 editing system.

Group VIII, claims 20, in so far as drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is a peptide, including a peptide aptamer or peptidomimetic.

Group IX, claims 20, in so far as drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is a small molecule.

Note:	
Claims 1-4, 35 and 36 are linking claims that link Groups I-V. 
Claims 7, 9, 10 and 12-16 are linking claims that link Groups II-V.
Claims 17-19 and 22-25 are linking claims that link Groups VI-IX.
According to Office practice, the linking claims are not included in the inventions listed above, but will be examined together with the elected invention (see below)

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention comprises the first method of use of the first definitely recited product, a DKK2 antibody (Group I).
Groups II-V do not share the same or corresponding technical feature with the main invention (Group I) because each of Groups II-V is drawn to a method of use of a product with a different molecular structure; i.e., an antibody binding a different target, a 
Groups VI-IX do not share the same or corresponding technical feature with the main invention (Group I) because each is drawn to a product that is structurally discrete from the DKK2 antibody used in the method of Group I, i.e., an antibody binding a different target, a nucleic acid, a peptide or a small molecule. Each of these is directed to structurally discrete molecules. Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

Linking Claims
Claims 1-4, 35 and 36 are linking claims that link Groups I-V; claims 7, 9, 10 and 12-16 are linking claims that link Groups II-V; and claims 17-19 and 22-25 are linking claims that link Groups VI-IX.
The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646